Exhibit 99.1 KINETIC CONCEPTS REPORTS FINANCIAL RESULTS FOR THIRD QUARTER AND FIRST NINE MONTHS OF 2008 QUARTERLY REVENUE SETS NEW HIGH EXCEEDING $500 MILLION Third Quarter Highlights -Total revenue increased 22% to $503.3 million, including $61.2 million of LifeCell revenue -Net earnings decreased 4% to $56.6 million -Net earnings per diluted share decreased 5% to $0.78 -Non-GAAP net earnings, excluding certain non-cash acquisition-related expenses,increased 17% to $69.2 million -Non-GAAP net earnings per diluted share, excluding certain non-cash acquisition-relatedexpenses, increased 17% to $0.96 First Nine Months Highlights -Total revenue increased 18% to $1.385 billion, including $88.8 million of LifeCell revenue -Net earnings decreased 29% to $121.8 million -Net earnings per diluted share decreased 29% to $1.69 -Non-GAAP net earnings, excluding certain non-cash acquisition-related expenses,increased 19% to $202.5 million -Non-GAAP net earnings per diluted share, excluding certain non-cash acquisition-relatedexpenses, increased 18% to $2.81 San Antonio, Texas, October 22, 2008 – Kinetic Concepts, Inc. (NYSE: KCI) today reported third quarter 2008 total revenue of $503.3 million, an increase of 22% from the third quarter of 2007.Total revenue for the first nine months of 2008 was $1.385 billion, an 18% increase from the prior-year period.Foreign currency exchange movements favorably impacted total revenue for the third quarter and first nine months of 2008 by approximately 2% and 3%, respectively, compared to the corresponding periods of the prior year. Net earnings for the third quarter of 2008 were $56.6 million, compared to $59.0 million for the same period one year ago.Net earnings per diluted share for the third quarter of 2008 decreased 5% to $0.78, compared to $0.82 for the same period in the prior year.The decrease in reported net earnings and net earnings per diluted share is due to after-tax transaction-related costs and expenses of $12.7 million, or $0.18 per diluted share, associated with our acquisition of LifeCell Corporation in the second quarter of 2008. “Our third quarter results demonstrated that our business fundamentals remain solid,” said Catherine Burzik, President and Chief Executive Officer of KCI.“We continued to grow global V.A.C.® revenue despite increased competition.Our LifeCell® acquisition is meeting our expectations and we continue to drive operating efficiencies that fund the investments which will help deliver sustainable top-line growth and increased shareholder value.” For the first nine months of 2008, net earnings were $121.8 million, down 29%, compared to $170.7 million from last year.Net earnings per diluted share for the first nine months of 2008 were $1.69, a decrease of 29% from the same period one year ago.Non-GAAP net earnings, excluding certain non-cash acquisition-related expenses increased 19% from the prior year to $202.5 million. Revenue Recap – Third Quarter and First Nine Months of 2008 North American revenue was $386.3 million for the third quarter and $1.038 billion for the first nine months of 2008, representing increases of 24% and 15%, respectively, from the prior year due to revenue associated with the LifeCell acquisition and increased rental and sales volumes for V.A.C. wound healing devices and related disposables.North American V.A.C. revenue of $270.0 million for the third quarter and $781.9 million for the first nine months of 2008 increased approximately 6% and 7%, respectively, compared to the same periods of the prior year due primarily to higher rental and sales unit volume.The rate of North American V.A.C. revenue growth has declined from the prior-year periods due to a number of factors including increased competitive activity,institutional budget constraintsand shorter average treatment periods. Order demand in the period exceeded unit volume growth as average treatment periods have declined due to improved treatment protocols, faster healing times and wound mix primarily in the acute care setting.LifeCell revenue was $61.2 million for the quarter and $88.8 million for the year-to-date period post-acquisition.LifeCell regenerative tissue revenue for the third quarter of 2008 represented an increase of approximately 29% over the same period one year ago due primarily to growth in its core challenging hernia repair and breast reconstruction applications.North American revenue from therapeutic support systems was $55.1 million for the third quarter and $167.7 million for the first nine months of 2008, representing decreases of 3% and 1%, respectively, from the prior-year periods due primarily to the loss of a large GPO contract announced earlier this year. EMEA/APAC revenue of $117.0 million for the third quarter and $347.0 million for the first nine months of 2008 increased 19% and 25%, respectively, compared to the prior year due primarily to increased V.A.C. revenue.EMEA/APAC V.A.C. revenue of $90.3 million for the third quarter and $264.6 million for the first nine months of 2008 increased 24% and 29%, respectively, compared to the same periods of the prior year due primarily to higher rental and sales unit volume.EMEA/APAC therapeutic support systems revenue for the third quarter of 2008 of $26.7 million was up approximately 6% compared to the prior year period, while therapeutic support systems revenue of $82.4 million for the first nine months of 2008 increased 14% period-to-period.Foreign currency exchange movements favorably impacted total EMEA/APAC revenue by 8% and 12% for the third quarter and first nine months of 2008, respectively, compared to the corresponding periods of the prior year. Worldwide
